Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner notes bayonet connectors are well represented in the prior art, however Examiner’s best art does not teach or obviate the limitations of independent claims 1 or 12. Specifically, Marty (US 2,508,616) which had been cited in related application 14/957,692 does not teach the limitations pertaining to a tubular standoff or anti-rotation apertures and tabs.
While Wright (US 8,403,612) teaches an anti-rotation aperture and an anti-rotation tab in general, Wright does not read on the limitations of the present independent claims 1 and 12. Specifically Wright does not teach the anti-rotation aperture is disposed in the vehicle adjacent the accessory portal.
Bulow et al (US 2008/0279651) teaches anti-rotation apertures and tabs which may read on the limitations of claim 1 and 12, but Bulow does not teach or obviate a tubular standoff feature onto which a locking bracket is fixedly connected.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262.  The examiner can normally be reached on 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        16 July 2021